Citation Nr: 0117169	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from August 1968 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  The service medical records are negative for evidence of 
a head injury during service.  

3.  Residuals of a head injury were not established until 
many years after service, and have not been shown by 
competent evidence to be related to service or to any 
occurrence or event therein.  


CONCLUSION OF LAW

Current residuals of head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 1991& Supp. 2000); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 
Stat. 2096 (2000).  This new statute eliminates the 
requirement that a claimant submit a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist a claimant in developing evidence, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded), withdrawn sub nom. Morton v. Gober, 
14Vet. App. 174 (2000) (per curium order).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the November 1988 rating decision that there was 
no evidence of a head injury during service or until many 
years thereafter.  This fact represents the key issue in this 
case, and the rating decision, as well as the statement of 
the case (SOC) and supplemental statement of the case (SSOC), 
informed the appellant that evidence was needed to show a 
relationship between the postservice diagnosis of hemiparesis 
due to closed head trauma and any disease or injury during 
service to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, SOC, and SSOC 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  While the veteran has made reference to unobtained 
service medical records (SMRs) that might aid his claim, the 
RO made an attempt to obtain these records from the Army 
hospital in South Carolina, to no avail.  Their response was 
that no such records pertaining to the veteran were 
available. Therefore, as the RO requested all relevant 
treatment records identified by the appellant, the duty to 
assist is deemed to have been met. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

A review of the veteran's SMRs is negative for complaints, 
symptomatology, or findings of a head injury in service, to 
include upon service separation examination in February 1975.  
Postservice records do reflect, however, that the veteran 
sustained a major closed head trauma in December 1988.  A 
private physician's statements in April 1989 and March 1990 
reflect that this trauma resulted in left-sided weakness and 
speech difficulties.  

The Board notes that, when the veteran initially filed his 
claim for compensation or pension on VA Form 21-526, in March 
1990, he filed a claim for residuals of a closed head injury 
with loss of use of the left side, which he indicated had 
begun in December 1988.  He further indicated that he was 
claiming entitlement to non-service-connected disability 
pension.  The portions of the claim form prescribed for 
listing medical treatment for any injury or disease in 
service were crossed out.

Accompanying the veteran's claim for VA pension were copies 
of two statements from J. David Bryant, MD, dated in April 
1989 and March 1990.  Both were to the effect that the 
veteran had sustained major closed head trauma in December 
1988, with resulting left-sided weakness and speech 
difficulties, leaving him in a disabled condition.

When the veteran was examined in June 1990, left hemiparesis 
due to a cerebro-vascular accident (CVA) in 1988 was 
diagnosed.  A July 1990 computerized tomography (CT) scan 
showed previous left frontotemporo-partial craniotomy.  
Private records from 1991 reflect treatment for disabilities 
other than a head injury.  It was noted, however, that the 
veteran had suffered a "CVA" in December 1988.  

Additional records include VA treatment records dated from 
1994 through 1998.  They reflect that the veteran was 
hospitalized in June 1994 for headaches and left-sided 
weakness.  It was noted that he had had a CVA which had 
resulted in left hemiparesis.  CT scan revealed mild to 
moderate atrophy.  He was hospitalized again in May 1997 with 
complaints of hematuria and dysuria.  The final diagnoses 
included gross hematuria and urinary tract infection.  
Records from 1998 show treatment for various complaints, to 
include hypoglycemia, arthritis, control of hypertension, and 
foot complaints.  

Statements of record by the veteran attest to the fact that 
he fell down a flight of stairs in November 1968 at Fort 
Jackson, South Carolina, resulting in his being treated at 
the hospital.  He said he received several stitches in his 
head.  At a Travel Board hearing before the undersigned 
Member of the Board in April 2001, the veteran provided 
testimony in support of his claim.  Specifically, he again 
reported inservice treatment (1-3 stitches) for a head injury 
that occurred in 1968.  He said he was briefly unconscious.  
After this injury, he experienced occasional headaches up 
until the time that he had his CVA in 1988.  He said that he 
had been told by his occupational therapist that his stroke 
was consistent with a head injury.  At the hearing, the 
veteran pointed out that he had two scars, one from receiving 
the stitches and one as a result of surgery in 1988.  He 
testified that he had not had other head injuries since the 
fall in 1968.  

The claims file includes a March 1999 RO request to the U.S. 
Army Hospital in Fort Jackson, South Carolina, for all 
records pertaining to the veteran from August 1968 to June 
1975.  The Army responded in April 1999 that they had no 
medical records at this facility for the veteran.  

Legal Criteria

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

Analysis

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's postservice left hemiparesis due to a CVA was not 
due to any claimed inservice head injury.  Importantly, 
available SMRs are negative for treatment of head trauma 
symptomatology.  Further, a private physician's statements in 
April 1989 and March 1990 allude to the fact that the veteran 
sustained closed head trauma in December 1988 which 
precipitated the veteran's stroke.  While the veteran now 
maintains that he received a head injury in 1968, resulting 
in a few stitches, this is not supported by the evidence of 
record.  Moreover, the record reflects that the facility 
where the veteran claims to have been treated has indicated 
that they have no records pertaining to the veteran.  Thus, 
the Board is not persuaded by the contention that the RO has 
not attempted to obtain all available records.  

Because the evidence fails to show a head injury during 
service, his subsequent manifestation of left hemiparesis due 
to CVA cannot be said to be service-connected.  None of the 
competent evidence on file establishes or suggests a 
relationship between any event in service and current 
symptomatology.  Instead, the evidence points to an 
intercurrent closed head injury in 1988.  

It is unfortunate that military records documenting the 
veteran's claimed inservice head injury have not been found.  
We are aware of judicial holdings to the effect that VA has 
an obligation to undertake, in some cases, multiple efforts 
to secure records of treatment for diseases or injuries in 
service.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(VA must in certain cases make multiple attempts to obtain 
service medical records and notify the veteran of its failure 
to obtain them), appeal dismissed, ___ Vet. App. ___, No. 95-
984 (June 14, 2001); Jolley v. Derwinski, 1 Vet. App. 37 
(1990) (VA has a statutory duty to assist the veteran in 
obtaining military records).  Where documents containing 
certain information are under VA control (real or 
constructive), failure to produce them is likely to frustrate 
an award of benefits.  See Simmons v. West, 14 Vet. App. 84, 
89 (2000).  However, in this case, even if records 
corroborating the veteran's description of a head injury in 
1968, requiring stitches, were on file, they would not assist 
in filling the gap between the time of the injury and the 
conclusion of the veteran's active service in 1975, and the 
first medical evidence of postservice head-injury residuals 
in 1988, after his major head injury at the latter time.

There is no reason to doubt the veteran's account, to which 
he has testified under oath, of his having incurred a head 
injury in service.  Service connection, however, is a medical 
determination.  Even assuming, for the sake of argument, that 
the veteran experienced a head injury in 1968 that resulted 
in stitches, he has failed to demonstrate continuity of 
symptoms sufficient to support of claim of entitlement to 
service connection for residuals of a head injury.  As 
previously noted, the inservice separation examination was 
negative and he did not develop any symptoms, as identified 
by medical records, until 1988, at the earliest.  Thus, the 
approximate 131/2-year gap between separation from service and 
the CVA (and some 20 years since the described 1968 
accident), with no medical evidence of symptoms indicative of 
a head injury, militates against a finding of the continuity 
of symptomatology required to support the claim for 
entitlement to service connection.  This is further supported 
by the record as evidenced by the private physician's 
statements that the veteran suffered a "major closed head 
trauma" injury in 1988.

The Board has also considered the veteran's statements that 
physicians told him that his stroke was consistent with head 
trauma.  The Board does not dispute this point, as far as it 
goes.  The evidence, however, indicates that this head trauma 
occurred in 1988, many years after service.  

Finally, the Board has also considered the veteran's personal 
opinion that his CVA with resulting left hemiparesis is due 
to claimed inservice head trauma.  Although his statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of residuals of head injury for 
approximately 20 years.  There is no indication that the 
appellant has the medical expertise to offer an opinion as to 
the existence of residuals of head injury, as well as to 
medical causation of any current disability.  Id. See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In the absence of competent, credible evidence of inservice 
head injury, or in the alternative, continuity of relevant 
symptomatology since the claimed inservice head injury, 
service connection is not warranted for residuals of head 
injury.  

We have considered whether the veteran is entitled to the 
benefit of the doubt.  As noted above, when there exists an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt 
shall be given to the claimant in resolving that issue.  In 
this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's postservice CVA with resulting left-sided 
weakness is of service origin.  Clearly, the preponderance of 
the evidence is against the claim.  Thus, the Board concludes 
that the veteran's claim for service connection for residuals 
of a head injury must be denied.

ORDER

Service connection for residuals of a head injury is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

